Citation Nr: 0636631	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran, who is now deceased, served on active duty from 
April 1964 to April 1966.  The veteran died on May [redacted], 2003.  
The appellant in this claim is the veteran's brother. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In July 2004, the appellant testified at a hearing before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  The Board notes that during 
the hearing, the appellant, and his accredited 
representative, implied that the veteran had submitted a 
claim for a nonservice-connected pension prior to his death.  
Although the veteran's claim would not have survived his 
death, a liberal reading of the testimony provided by the 
appellant and his representative suggests that they are 
seeking to submit a claim for accrued benefits.  [See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).]  As such, this matter is 
referred back to the RO for administrative action.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

After the appellant provided testimony before the board in 
July 2004, the Board reviewed the claim and determined that 
additional development of the claim was necessary prior to 
the issuance of a decision on the merits.  As such, in 
February 2005, the claim was remanded.  One of the specific 
items requested by the Board was the issuance of a VCAA 
letter that informed the appellant what was necessary to 
prevail on the claim.  The Board noted that the VA needed to 
inform the appellant of the information that was necessary to 
substantiate the claim for benefits and that the VA needed to 
make reasonable efforts in assisting the claimant in 
obtaining evidence necessary to substantiate the claim.  The 
Board further stated that the RO needed to ensure that the 
notification requirements were provided and the development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005) were satisfied.

A review of the claims folder indicates that this has not 
occurred.  The record reflects that the AMC issued a VCAA 
letter in May 2005.  While the letter did attempt to provide 
the appellant with the correct information on his claim, a 
careful reading of the information indicates that this did 
not occur.  Specifically, under the paragraph labeled "What 
the Evidence Must Show", the RO wrote the following:

To support your claim for non-service 
connected burial benefits the evidence 
must show[:]

(1)  The veteran was not in receipt of 
nor entitled to disability compensation 
or pension on the date of death; or

(2)  The veteran did not have a claim 
pending on the date of death which would 
have resulted in entitlement to 
disability compensation or pension; or

(3)  At the time of death, the veteran 
was not hospitalized by VA nor traveling 
under proper authority and at VA expense 
for the purpose of examination, treatment 
or care.  

Emphasis added.  

This information is not correct.  Instead of providing what 
the evidence needed to show, the RO curiously informed the 
appellant of what the previously submitted evidence had not 
shown.  In other words, the RO erred when it included the 
adverb "not" and the conjunction "nor" when informing the 
appellant of what the evidence needed to show.  If the 
phrases had not been written in the negative, then the letter 
provided to the appellant would have withstood scrutiny.  
Since the phrases were not written correctly, the Board finds 
that the RO violated the precepts of Stegall v. West, 11 Vet. 
App. 268 (1998) because it failed to comply with Board's 
remand instructions.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the RO 
did not properly inform the appellant of what was needed to 
prevail on his claim in accordance with the VCAA and the 
Remand, the claim must be returned to the RO for compliance 
with the previous Remand.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant:  (1) about the information and 
evidence that is necessary to 
substantiate entitlement to nonservice-
connected burial benefits in accordance 
with 38 C.F.R. § 3.1600 through § 3.1610 
(2006); and (2) about the information and 
evidence that VA has, or will seek to 
provide, in support of his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  Following completion of the 
foregoing, the AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the AMC should re-
adjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


